Citation Nr: 0419911	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  01-02 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a digestive 
disability.

2.  Entitlement to service connection for impotency.

3.  Entitlement to an increased rating for paralysis of the 
left sciatic nerve with left leg atrophy, pes cavus, 
weakness, and radiculopathy in the left buttock, thigh, calf, 
and foot, currently rated as 60 percent disabling.

4.  Entitlement to an increased rating for status post lumbar 
disc surgery with residual sensory neuropathy of the left 
scrotum and penis, currently rated as 60 percent disabling.  

5.  Evaluation of neurogenic bladder, rated as 40 percent 
disabling from August 28, 1998.

6.  Evaluation of neurogenic bladder, rated as 60 percent 
disabling from June 20, 2000.  

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), prior to August 28, 1998.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1977 to September 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from  December 1998 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which increased the veteran's 
disability rating to 60 percent for paralysis of the left 
sciatic nerve with left leg atrophy, pes cavus, weakness, and 
radiculopathy in the left buttock, thigh, calf, and foot; 
increased the disability rating to 60 percent for status post 
lumbar disc surgery with residual sensory neuropathy of the 
left scrotum and penis; granted service connection for fecal 
incontinence and assigned a 10 percent rating effective 
August 1998; and granted service connection for urinary 
dribbling and assigned a non-compensable rating effective 
August 1998.  

In February 1999, a notice of disagreement was received as to 
the evaluation for urinary dribbling.  In a March 1999 rating 
decision, the RO granted a 40 percent rating for urinary 
dribbling due to neurogenic bladder effective August 1998.  
Entitlement to TDIU was denied.  The Board notes that the 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of the evaluation for neurogenic bladder remained in 
appellate status.  In April 1999, a statement of the case was 
issued as to that issue.  In May 1999, a VA Form 9 was 
received in which the appeal was perfected.  

The VA Form 9 also serves as a notice of disagreement as to 
the issues of increased ratings for paralysis of the left 
sciatic nerve with left leg atrophy, pes cavus, weakness, and 
radiculopathy in the left buttock, thigh, calf, and foot as 
well as status post lumbar disc surgery with residual sensory 
neuropathy of the left scrotum and penis; and as to the issue 
of entitlement to TDIU.  

In a May 2000 rating decision, service connection was granted 
for a left knee disability which was assigned a 10 percent 
rating effective May 1999.  Service connection was denied for 
a digestive disorder.  Special monthly compensation based on 
loss of use of a creative organ (impotency) was denied.  The 
previously assigned ratings for fecal incontinence and 
urinary frequency due to neurogenic bladder were confirmed 
and continued.  The ratings for paralysis of the left sciatic 
nerve with left leg atrophy, pes cavus, weakness, and 
radiculopathy in the left buttock, thigh, calf, and foot, and 
for status post lumbar disc surgery with residual sensory 
neuropathy of the left scrotum and penis were confirmed and 
continued.

In June 2000, correspondence was received from the veteran in 
which he indicated that he was disagreeing with the denial of 
service connection for a digestive disability and for 
impotency.  The veteran referred to a letter he was sent by 
VA regarding well-grounded claims rather than to the May 2000 
rating decision.  As such, his letter was not accepted as a 
notice of disagreement.  However, his correspondence was in 
fact received after the May 2000 denial of these issues and 
clearly states that he is seeking service connection.  The 
overall subsequent correspondence confirms this matter.  
Since this correspondence was received following the denials 
of service connection, it is accepted as a proper notice of 
disagreement.  

In an October 2000 rating decision, the rating for neurogenic 
bladder was increased to 60 percent effective June 2000.  

In October 2000, a statement of the case was issued as to the 
matter of increased ratings for paralysis of the left sciatic 
nerve with left leg atrophy, pes cavus, weakness, and 
radiculopathy in the left buttock, thigh, calf, and foot, and 
for status post lumbar disc surgery with residual sensory 
neuropathy of the left scrotum and penis.  The veteran 
thereafter perfected his appeals to those issues.  

In a March 2001rating decision, service connection for 
impotency was denied.  In a July 2001 rating decision, the 
denial of service connection for a digestive disability was 
also denied.  

The Board notes that the veteran requested to be scheduled 
for a Travel Board hearing.  The veteran was scheduled for a 
hearing, but he notified VA that he did not want a hearing. 

The issues of entitlement to service connection for a 
digestive disability; entitlement to service connection for 
impotency; entitlement to an increased rating for paralysis 
of the left sciatic nerve with left leg atrophy, pes cavus, 
weakness, and radiculopathy in the left buttock, thigh, calf, 
and foot; entitlement to an increased rating for status post 
lumbar disc surgery with residual sensory neuropathy of the 
left scrotum and penis; and entitlement TDIU, prior to August 
28, 1998, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

During the entire appeal period, the veteran's neurogenic 
bladder has caused urine leakage requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  


CONCLUSION OF LAW

Neurogenic bladder is 60 percent disabling effective 
August 28, 1998.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.115a, 4.115b, Diagnostic Code 7542 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

The AOJ did not comply with VCAA.  The Board is granting the 
maximum rating for neurogenic bladder.  Thus, any 
deficiencies with regard to this issue and VCAA are non-
prejudicial.  




Background

In October 1998, the veteran was afforded a VA examination.  
At that time, the veteran reported having urinary dribbling.  
His diagnoses included urinary incontinence.  

In a December 1998 rating decision, service connection was 
granted for urinary dribbling as secondary to the veteran's 
service-connected status post lumbar disc surgery with 
residual sensory neuropathy of the left scrotum and penis.  A 
non-compensable rating was assigned effective August 28, 
1998.  

In March 1999, the veteran was afforded a VA examination.  At 
that time, the veteran reported having increased problems 
with bladder control.  The examiner noted that the veteran 
had urinary incontinence for the past 10 years.  The veteran 
denied the use of protective pads, but reported that he 
needed to change his clothes at work due to urinary soiling.  
He reported that he had difficulty starting the urinary 
stream, with double voiding, and with feeling empty when he 
voids.  The examiner opined that the veteran's urinary 
incontinence was due to a neurogenic bladder.  

In a March 1999 rating decision, the AOJ assigned a 40 
percent rating for neurogenic bladder effective August 28, 
1998.  

In an April 1999 letter, a VA examiner indicated that the 
veteran had had increasing difficulty with bladder function.  
The veteran had low compliance of his bladder at capacity and 
it held a large amount of urine after voiding.  The veteran 
would need to catheterize himself 3 to 4 times per day which 
might make the symptoms decrease.  He currently was using 3 
pads per day since 1 year ago.  

In August 1999, the veteran was afforded a VA examination.  
At that time, it was noted that Urodynamic testing revealed 
borderline low compliance with a low capacity bladder, large 
post-void residuals at 200 to 300, and obstruction of the 
bladder neck.  The veteran was started on Flomax.  The 
veteran noticed that he was getting up less at night and the 
urine stream was longer, but still experienced urinary 
frequency and urgency.  The veteran related that he was using 
pads three times per day and still had accidents.  The 
veteran voided only 35 cc per day with peak flow of 14 and 
average of 8.  His post-void residual was 278 cc.  He was 
taught to do "ISC" with clean technique.  

In November 1999, the veteran was afforded a VA examination.  
At that time, he denied using pads.  Also, treatment records 
dated in November 1999 revealed that the veteran was on 
medication to control his urinary flow.  He reported having 
accidents 3 to 4 times a week.  The veteran was prescribed a 
self-catheter, but had not started using it.  

In June 2000 correspondence, a private physician indicated 
that the veteran had been his patient for 2 years.  He stated 
that the veteran had incontinence which required pad changed 
4 to 6 times daily as well as some complete changes of 
clothing, at times.  

In an October 2000 rating decision, the disability rating for 
neurogenic bladder was increased to 60 percent effective June 
20, 2000.  

In May 2001, the veteran was afforded a VA examination.  At 
that time, it was noted that the veteran was self-
catheterizing at least 2 to 3 times per day.


Analysis

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation for the right shoulder, the Board 
finds that some discussion of Fenderson v. West, 12 Vet. App 
119 (1999) is warranted.  In that case, the United States 
Court of Appeals for Veterans Claims (Court) emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this) 
in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  In this case, there has been no significant change 
in disability level during the appeal period and a uniform 
rating is appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

According to Diagnostic Code 7542, a neurogenic bladder is to 
be rated as a voiding dysfunction. See 38 C.F.R. § 4.115b. 
Voiding dysfunction is to be evaluated as urine leakage or 
frequency, or obstructed voiding. See 38 C.F.R. § 4.115a.

Urine leakage requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day warrants a 60 percent rating.  If the 
disorder requires the use of absorbent materials that must be 
changed two to four times a day, a 40 percent rating is 
applicable.  For urinary frequency, a maximum 40 percent 
rating is applicable if the daytime voiding interval is less 
than one hour, or if the veteran awakens at night to void 
five or more times per night.  For obstructed voiding, the 
regulation provides a maximum 30 percent rating for urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a.

In this case, the AOJ increased the veteran's disability 
rating for neurogenic bladder to 60 percent effective June 
20, 2000.  The increase was based on the statement of the 
private physician which was dated that date.  The AOJ 
indicated that this was the earliest date that it was shown 
that the veteran was required to change pads more than 4 
times per day.  

The Board has no doubt that the veteran's need to change pads 
more than 4 times per day did not commence on the very date 
of the private physician's letter.  In fact, the physician 
indicated that he had been treating the veteran for 2 years, 
although he did not specify exactly when the need for more 
than 4 pads began.  The prior competent evidence shows that 
the veteran intermittently used pads, up to 3 per day, but 
when he did not, he was soiling his clothing, and when he did 
he still sometimes soiled his clothing.  The Board has doubt 
as to when the veteran's urine leakage required the use of an 
appliance or the wearing of absorbent materials (pads) which 
had to be changed more than four times per day occurred.  The 
fact that the veteran may not have been wearing a pad or only 
changed it 3 times a day does not mean that he should have 
been wearing a pad or actually needed more frequent than 3 
changes as he was soiling clothing.  The record documents the 
serious nature of his service-connected disabilities.  In 
viewing the evidence as a whole, the Board finds that there 
reasonable doubt in this case.  It must be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3. 

Accordingly, a rating of 60 percent for neurogenic bladder is 
warranted from the date of service connection, August 28, 
1998.  There is no provision for a higher evaluation for this 
disability and no evidence that the disability is more 
appropriately evaluated under another Diagnostic Code.

The Board notes that the AOJ had every opportunity to develop 
the case and determine if there had been a change in the 
condition and if so when there had been a change in the 
condition.  The Board again states that if there was a change 
in the condition, it did not start on the day that the doctor 
wrote the letter.


ORDER

An evaluation in excess of 60 percent for neurogenic bladder 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.
REMAND

A VCAA letter was not issued.  Accordingly, the AOJ should 
undertake the appropriate actions to ensure that the 
directives of VCAA have been followed.  Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003) (invalidated, in 
part, the Board's development authority).  The veteran is 
hereby informed that if there is evidence supporting the 
issues on appeal, he must submit that evidence to the AOJ.  

As noted in the introductory portion of this decision, the 
veteran submitted a timely notice of disagreement as to the 
issues of service connection for a digestive disability and 
impotency and for TDIU.  As such, the AOJ is now required to 
send the veteran a statement of the case as to this issue in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  In this regard, the Court has held that where a 
notice of disagreement has been submitted, the veteran is 
entitled to a statement of the case.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

The veteran's service-connected status post lumbar disc 
surgery with residual sensory neuropathy of the left scrotum 
and penis, was rated by the AOJ pursuant to Diagnostic Code 
5293.  VA's rating criteria pertaining to the spine was 
recently revised, effective September 26, 2003, which 
provides a General Rating Formula for Diseases and Injuries 
of the Spine.  The veteran has not been examined in 
conjunction with the revisions.  

The Board is fully aware that the issue of TDIU may be 
rendered moot.  However, the Board cannot speculate on the 
effective date for the above grant to be assigned by the AOJ.  
Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  

2.  The VBA AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The notice should pertain to the 
pertinent issues as listed on the front 
page of this decision.  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

3.  VBA AMC should obtain the veteran's 
employment records including sick leave 
records and the date he last worked if he 
has ceased employment.

4.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's status post lumbar disc surgery 
with residual sensory neuropathy of the 
left scrotum and penis.  The examiner 
should be provided a copy of the former 
rating criteria for Diagnostic Code 5293 
as well as a copy of the General Rating 
Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003.  
The examiner should provide findings 
consistent with the described criteria 
in each version.  All indicated tests 
should be completed.  The examiner should 
also state if the veteran is unemployable 
due to his service-connected 
disabilities.

5.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim or any 
other original claim, the claim shall be 
rated based on the evidence of record.  
When the claimant pursuing an original, 
reopened or claim for an increase without 
good cause fails to report for 
examination, the claim will be denied.  
This Remand serves as notice of the 
regulation.

6.  A statement of the case should be 
issued as to the issues of service 
connection for a digestive disability and 
impotency and for TDIU in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  

If upon completion of the requested actions, any issue 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



